 



Exhibit 10.15
GENERAL BINDING COMPANY
RESTRICTED STOCK UNIT GRANT NOTICE
2004 LTIP AWARD

1.   THIS GRANT NOTICE made this 26th day of February, 2004, the (“Award Date”),
by and between General Binding Corporation (“GBC” or the “Company”) and the
employee named on Schedule A attached hereto (the “Participant”) is evidence of
an Award under the 2001 Stock Incentive Plan for Employees, as amended and
restated (formerly the 2001 Stock Option Plan for Employees) (the “Stock Plan”)
which is incorporated into this Grant Notice by reference. A copy of the Plan
has been provided to the Participant. Unless defined herein, capitalized terms
have the meaning ascribed to them in the Stock Plan.   2.   Restricted Share
Unit Award. The Company hereby awards to the Participant as of the Award Date
the number of restricted stock units indicated on Schedule A (the “RSUs”).
Subject to the achievement of certain business performance criteria as described
in Schedule A to this Grant Notice and further subject to the continued
employment of the Participant with the Company until February 26, 2007 (the
“Vesting Date”), the RSUs will be distributed in accordance with the terms and
conditions stated in Schedule A. While the restrictions are in effect, the RSUs
are not transferable by the Participant by means of sale, assignment, exchange,
pledge, or otherwise, except as provided herein.   3.   Restricted Stock Units.
At such time as the RSUs vest (i.e., the restrictions lapse), if ever, the RSUs
will be converted into shares of Stock (the “Shares”) on a one-for-one basis.
RSUs awarded will be appropriately adjusted, if necessary, as provided for in
Section 5.4 of the Stock Plan. Until the RSUs vest and the shares are issued to
Participant, the Participant will not be entitled to any rights of a shareholder
with respect to the RSUs.   4.   Dividend Equivalents. Subject to the
restrictions, limitations, terms and conditions as described in the Stock Plan
and this Grant Notice, Dividend Equivalents with respect to the RSUs will be
accrued on behalf of the Participant at the time that dividends are otherwise
paid to owners of Stock.   5.   Distribution of the Award. Subject to Section 6
of this Grant Notice and unless otherwise deferred pursuant to Section 7 of this
Grant Notice, as soon as practicable following the Vesting Date, the RSUs will
be converted into Shares and distributed to the Participant. Dividend
Equivalents accrued thereon will be paid to the Participant in cash.   6.  
Taxes. Under current U.S. tax law, a Participant receives no taxable income when
RSUs are awarded or Dividend Equivalents are accrued. The Vesting Date is the
date when a taxable event occurs, except to the extent the participant has
elected to defer distribution of the Shares until a later date (“Deferred
Delivery Date”). The market value of the Stock on the Vesting Date or the
Deferred Delivery Date, as the case may be, and the amount of the Dividend
Equivalents paid will determine the amount of taxable income. This amount is
then subject to applicable federal, state and local tax-withholding

 



--------------------------------------------------------------------------------



 



requirements. Amounts necessary to settle the statutory minimum tax-withholding
requirements will be withheld first from the amount of Dividend Equivalents then
being paid and then by withholding otherwise distributable Shares having a Fair
Market Value equal to any remaining minimum tax-withholding requirements. Such
withholding of Shares shall not be required to the extent the Participant pays
the amount of such tax-withholding to the Company in cash.

7.   Election to Defer Distribution. The Participant may elect to defer the
distribution of some or all of the RSUs. Dividend Equivalents are not eligible
for deferral. Such deferral election must be received in writing by the Company
no later than December 15 prior to the Vesting Date, unless the Executive
Compensation and Development Committee or another Committee designated to so act
by the Board of Directors (the “Committee”) shall provide otherwise. The
deferral election and the period of deferral shall be subject to such additional
rules and procedures as the committee may from time to time prescribe.   8.  
Retirement, Death or Total Disability. If the Participant’s Retirement, death or
Disability occurs (the “Event”) before the Vesting Date, the restrictions will
lapse with respect to (i) a pro-rata number of the Target RSUs relating to
Performance Period(s) not completed prior to the date, using the number of
months from the Award Date to the Vesting Date as the denominator and the number
of whole and partial months of active service from the Award Date to the date of
the Event, as the numerator of the proration fraction and, (ii) any RSUs that
have been Earned in the manner described in Schedule A prior to the Event. The
RSUs with respect to which the restrictions lapse and related Dividend
Equivalents and interest will be released as soon as practicable, subject to
Section 6 of this Grant Notice.   9.   Other Post-Employment Provisions. In the
event of any termination of the Participant’s employment other than due to an
Event or in connection with a Change in Control before the RSUs have vested, the
RSUs and Dividend Equivalents of the Participant will be forfeited by such
Participant, unless, based upon the circumstances surrounding such termination,
the Committee, in its sole discretion, determines that such unvested RSUs and
Dividend Equivalents shall be proportionately vested based upon the formula set
forth in Section 8 above. In no event, however, shall any portion of unvested
RSUs or Dividend Equivalents become vested if the termination of employment is a
termination by the Company for Cause.   10.   Disposition of Business. In the
event of the sale, closing or spin-off of a division, business unit or other
segment of the Company, or any business transaction similar in nature thereto,
all RSUs and Dividend Equivalents of Participants employed by that entity that
have been Earned and any remaining Target RSU’s will vest and/or be forfeited in
accordance with Section 11 below as if such event was a Change in Control with
respect to the affected Participants.   11.   Change in Control. In the event
that a Change in Control (as defined in Article 11 of the Stock Plan) occurs,
the restrictions will lapse as of the date of the Change in Control (“Change in
Control Date”) with respect to (a) all Dividend Equivalents, (b) any RSUs that
have been Earned in the manner described in Schedule A, and (c) a number of RSUs

2



--------------------------------------------------------------------------------



 



    equal to the number of Target RSUs relating to the Performance Period during
which the Change in Control Date occurs multiplied by a fraction, the numerator
of which is the greater of six (6) or the number of whole and partial months in
such Performance Period which have elapsed as of the Change in Control Date and
the denominator of which is 12. Any RSUs which remain unvested after application
of this Section 11 will be forfeited by the Participant as of the Change in
Control Date, unless otherwise determined by the Committee.   12.   Conformity
with the Plan. This Award is intended to conform in all respects with, and is
subject to, all applicable provisions of the Stock Plan. Inconsistencies between
this Grant Notice and the Stock Plan shall be resolved in accordance with the
terms of the Stock Plan. By acceptance of this Grant Notice, Participant agrees
to be bound by all of the terms of this Grant Notice and the Stock Plan.   13.  
Interpretation. Any dispute, disagreement or question which arises under, or as
a result, of, or in any way relates to the interpretation, construction or
applicability of the Sock Plan will be determined and resolved by the Committee.
  14.   Employment Rights. Nothing in the Stock Plan or this Grant Notice will
confer on the Participant any right to continue in the employ of the Company or
in any way affect the Company’s right to terminate the Participant’s employment
without prior notice at any time and for any reason.

            GENERAL BINDING CORPORATION
      By:           Dennis J. Martin        Chairman, President and Chief
Executive Officer     

     
TO:
  Vice President, Human Resources
 
  General Binding Corporation

I hereby agree to the terms and conditions of this Restricted Stock Unit Grant
Notice. I also hereby acknowledge receipt of a copy of the General Binding
Corporation 2001 Stock Incentive Plan for Employees, as amended and restated
(formerly the General Binding Corporation 2001 Stock Option Plan for Employees)
and, having read it, I hereby signify my understanding of, and my agreement
with, its terms and conditions as of the date of this Award.

           
Participant
   

3



--------------------------------------------------------------------------------



 



GENERAL BINDING COMPANY
RESTRICTED STOCK UNIT GRANT
2003 LTIP AWARD
SCHEDULE A
Employee Name      -
Three Year Target Award      -
Maximum Three Year Award      -
Minimum Three Year Award      -
Performance Period      -

     
Year 1 -
  January 1, 2004 — December 31, 2004
Year 2 -
  January 1, 2005 — December 31, 2005
Year 3 -
  January 1, 2006 — December 31, 2006

Performance Measures      -

     
Year 1 -
  Attached as Schedule A-1
Year 2 -
  To be determined by the Committee
Year 3 -
  To be determined by the Committee

Earning Criteria
     One third of the Target Three Year Award will be subject to the Performance
Measures for that annual Performance Period (the “Target RSUs” for such
Performance Period). To the extent the Company meets the Performance Measures
for that year, the award attributable to that year will be deemed “Earned”. For
example, if you are given a Target Three Year Award of 3,000 RSUs, 1,000 of
those would be the Target RSUs subject to Performance Measures in each year of
the Performance Period. If the company achieves 100% of each Performance Measure
in the applicable year, you would earn 100% of the Target RSUs for that year, or
1,000 RSUs. If the Company achieved 100% of two of the Performance measures and
less than 50% of the third Measure, you would earn 66 2/3% of the Target RSUs
for that year, or 667 RSUs. If the Company achieved 150% or more of two of the
Performance Measures and 100% of the third Performance Measure, you would earn
133 1/3% of the Target RSUs, or 1,333 RSUs (see the attached matrix for
additional information). Achievement levels between 50% — 150% will be ratably
adjusted. Any Target RSUs not Earned as of the end of the applicable Performance
Period will be forfeited and may not become “Earned” or vested thereafter.
     All RSUs that are Earned will vest on the Vesting Date subject to and in
accordance with the Stock Plan and your Grant Notice. The determination of the
level of performance achievement shall be made by the Committee.

 



--------------------------------------------------------------------------------



 



SCHEDULE A-1
2004
Restricted Stock Units (RSU)
Financial Performance Measures

                          Percent   Corporate SVA     Corporate     New Product
  Target   Results     Net Sales     Sales   Achievement   (000’s)     Increase
    (000’s)  
150%
                       
100%
                       
50%
                       
 
                       
Weighting
    33 1/3 %     33 1/3 %     33 1/3 %

 